 SHERATION HARTFORD HOTELSheraton Hartford HotelandLocal 217, Hotel andRestaurant and Bartenders Union,AFL-CIO.Case 39-CA-3385June 29, 1988DECISION AND ORDERBY MEMBERS JOHANSEN,BABSON, ANDCRACRAFTOn January 19, 1988, Administrative Law JudgeJoel P. Biblowitz issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions as modified and to adopt the recom-mended Order.We agree with the judge that the Respondentdid not violate Section 8(a)(5) when it failed to fur-nish the Union with requested information regard-ing the prices for separate components of a NewYear's Eve package offered by the Respondent.But, rather than fmding that the information re-quested by the Union did not exist, we find that theUnion has failed to meet its burden of showing thereasonable and probable relevance of the requestedinformation.Since 1976, the Union has represented the Re-spondent's employees. The parties' collective-bar-gaining agreement contains a special provision (art.XI, sec. 17) that allows for the parties to bargainannually on the wages of employment for waiters,waitresses, and bartenders for any New Year's Evefunction offered by the Respondent. It is under-stood that the gratuity is based on food and bever-age cost. If no agreement is reached, the contractprovides for instant arbitration, and the arbitrator isprecluded from awarding a gratuity in excess of 15percent of the retail cost.Prior to 1985, waiters and waitresses were com-pensated for the New Year's Eve functions in afixedamount per customer with a guaranteednumber of customers per waiter. In 1985 the Re-spondent changed from the fixed amount methodof compensation to a gratuity system based on anegotiated percentage of the food and beveragecost.The record discloses that the Respondent'schange in 1985 resulted in the waiters and waitress-es receiving approximately $20 less for working theNew Year's Eve function than had been receivedin prior years; however, bartenders received moreafter the change.463On October 29, 1986,1 the Union requested in-formation from the Respondent regarding its planforNew Year's Eve. On November 3, 1986, theRespondent sent a letter to the Union stating itwould offer a dinner and reception on New Year'sEve that had an inclusive price of $86 per couple,and the price included tax and gratuity. The letterfurther stated that servers and bartenders would re-ceive a 15-percent gratuity. The Respondent alsoincluded an advertisement of the function thatlisted the full menu for the dinner and the otheritems (open bar, free parking, deluxe accommoda-tion for two, entertainment) included in the totalpackage cost of $198.70 per couple.On November 26, the Union informed the Re-spondent that the November 3 letter was inad-equate and that the Union needed the cost break-down for all components of the New Year's Evepackage.On December 23, the Respondent in-formed the Union that the Union could get abreakdown of the cost of the dinner from its ban-quet office, but that the other information was notpertinent.Although the Respondent subsequentlyprovided information that the cost of the open barwas $20 and the cost of the meal was $48, it hascontinued to refuse to provide the specific costbreakdown of the New Year's Eve package as re-quested by the Union.The Union asserts that the reason it needed therequested information was to determine whetherthe $86 figure for food and beverages was accurateor was undervalued(and the remaining items inflat-ed) in order to reduce the gratuity to which em-ployeeswere entitled. At the hearing, the Unionasserted that it suspected the Respondent had arbi-trarily devalued unspecified portions of the pack-age because employees received substantially lesscompensation when the Respondent changed to apercentage-based gratuity system in 1985.Section 8(a)(5) obligates an employer to providea union requested information if there is a probabil-ity that the information would be relevant to theunion in fulfilling its statutory duties as bargainingrepresentative.2Where the requested informationconcerns wage rates, job descriptions, and other in-formation pertaining to employees within the bar-gaining unit, the information is presumptively rele-vant.3Where the information does not concernmatters pertaining to the bargaining unit, the unionmust show that the information is relevant.4 When'All subequent dates are in 1986,unless otherwise indicated2NLRBvAcmeIndustrialCo,385 U S 432 (1967)sTrusteesof theMasonic Hall,261 NLRB436, 437 (1982)4Pfizer,Inc,268 NLRB 916, 918(1984),enfd763 F2d 887(7th Cu.1985)289 NLRB No. 54 464DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe requested information does not pertain to mat-ters related to the bargaining unit, to satisfy theburden of showing relevance, the union must offermore than mere suspicion for it to be entitled tothe information.SouthernNevada Builders Assn.,274 NLRB 350, 351 (1985).The information the Union seeks pertains to thecost of suchitems asan open bar, parking, accom-modations, and entertainment. The parties agreethat the employees' gratuity for the evening wasproperly based only on the food and beveragecomponents of the package cost. Therefore, thecost of the other components of the package thatentails the setting of rates for services separatefrom the food and beverage component was notpresumptively relevant, and the Union must showthe information is relevant.The Union asserts that it needs the price on thenonfood and beverage items in the New Year'sEve dinner package in order to determine whetherthe Respondent had devalued the price of the foodand beverages and shifted that cost to the othercomponents of the New Year's Eve package. Thesole basisfor the Union's belief that food and bev-erage cost may have been devalued in the 1987dinner package is the fact that some of the unit em-ployees received less compensation under thesystem presently in effect than they had under aprevious system. That some of the employees re-ceive less under the new system of compensationmay be grounds for dissatisfaction with the currentsystem, but it does not satisfy the Union's burdento demonstrate that information regarding the priceof nonfood and beverageitemsisrelevant.5Atbest, the Union has advanced a hypothetical theoryexplaining how the information might be useful indetermining whether the Respondent has violatedthe parties' contract. SeeSouthern Nevada Builders'Assn.,supra.We find that the Union's profferedreason for believing the information relevant isnothing more than mere suspicion.6 We concludethat the Union has not demonstrated the reasonableand probable relevance of the requested informa-tion.For these reasons, we therefore adopt thejudge's recommended Order dismissing the com-plaint.5The General Counsel and the Union arenot contesting the change inthe methodof compensationWe find thiscase distinguishablefromPertecComputer Corp,284NLRB 810 (1987), which concerneda union's requestto examine the re-spondent's financial records. InPertecthe information was necessary tosubstantiatethe respondent'scontentionthatitsfinancialcircumstanceswere centralto its decisionto relocateits operation.Here,the Union hasreceivedthe informationthat is pertinent to unit employees, namely, thefood and beverage cost upon which the gratuity is basedORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.MarkW. Engstrom,Esq.,for the General Counsel.Jay S.Siegel,Esq. (Siegel,O'Connor,Schiff,Zangari &Kainen,P.C.),for theRespondent.DECISIONSTATEMENT OF THE CASEJOEL P. BIBLOWITZ, Administrative Law Judge. Thiscase was heard by me in Hartford, Connecticut, on 12and 13 November 1987.1 The complaint, which issued on28April, and was based on an unfair labor practicecharge filed on 2 March by Local 217, Hotel and Re-taurant and Bartenders Union, AFL-CIO (the Union),alleges that Sheraton Hartford Hotel (Respondent), vio-lated Section 8(a)(1) and (5) of the Act by refusing toprovide the Union with certain information it requestedfrom Respondent regarding a breakdown of the chargesfor its New Year's Eve party for 1986-1987.2On the entire record including the briefs filed, I makethe followingFINDINGS OF FACT1.JURISDICTIONThere being no dispute, I find that Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act, and that the Unionisa labor organization within the meaning of Section2(5) of the Act.II.FACTS AND ANALYSISSince about 1976, the Union has represented the fol-lowing employees of Respondent:All regular full-time and regular part-time em-ployees in the food and beverage preparation andservice department, including banquet waiters, wait-resses and bartenders, housekeeping department uni-formed service department, heat, light and powerdepartment, repairs and maintenance department,laundry department, guest service agents, restaurantcashiers,head banquethousemen,PBX operatorsand reservationists employed at the Employer'sTrumbull Street at Civic Center Plaza, Hartford,Connecticut location but excluding all other em-ployees such as accounting, administrative, sales,managerial, security and guards, timekeepers and re-ceiving clerks, clerical employees, banquet cashiersand checkers, storeroom personnel, assistant house-keeper, inspectress,assistantchef,head waiter, pur-chasing agents, food and beverage controllers, as-'Unless indicated otherwise, all dates referred to relateto the year19872Unlessindicatedotherwise, the phrase New Year's Eve party refersto the partybeginning the eveningprior to 1 January 1987 SHERATON HARTFORD HOTELsistant restaurantmanager,executive steward, ban-quet steward, confidential employees, casual em-ployees and supevisors as defined in the Act.This unit description is set forth in the Union's collec-tive-bargaining agreement with Respondent, the last ofwhich expired 30 September. Article XI, section 17 ofthis agreement provides:17) The Parties to this Agreement shall, if possible,meet to resolve the terms and wages of employmentfor New Year's Eve no later than November 1st ofeach year, if the Hotel plans any special events forthe evening, such as special package deals, parties,etc. If no agreement is reached, the issues shall besubmitted to instant arbitration without briefs and abench decision requested if it can be provided bythe arbitrator.The arbitrator shall not render anaward with respect to gratuities which provides inexcess of fifteen percent (15%) of the retail cost,and shall not award premium wages for waiters,waitresses, and bartenders.By letter to Respondent dated 29 October 1986, theUnion, by Constance Holt, its organizer, wrote:That is to notify you that the Union wishes tocommence negotiations concerning the terms andwages of employment for New Year's Eve. In orderto begin that process the Union is requesting infor-mation concerning what plans the Hotel has. Specif-icallywe arerequesting:1.what type of function(parties, special package etc.); 2.What price theHotel is offering the public for New Year's Eve,and 3. what the company plans to pay the employ-ees. If there is any other relevant information pleaseinclude it.If you have any questions please contact me.Holt testified that in addition to beginning the process re-ferred to in article XI, section 17, the information she re-quested "what type of function" was, principally, tolearnwhether the event would be buffet or individualtable service (which would affect the number of employ-ees required), and whether there would be a flat fee forthe serving employees or whether it would be on a per-centage basis. The prior year's New Year's Eve partywas the first that paid the employees on a percentagebasis and the employees received less than they had inthe prior 10 or 11 years. By letter dated 3 November1986, Respondent, by Lori Lafemina, its director of per-sonnel, wrote to Holt:Per your request in your letter of October 29thfor information referencing the New Year's EvePlans for dinner package, I have outlined what thepayment will be for our staff who work the func-tion.The dinner and receptionisaninclusive pre-fixprice of $86.00 per couple which includes tax andgratuity.The servers and bartenders will receive 15% gra-tuitywhich as you know is beyond the normal ban-quet gratuity distribution of 12.5%, 13% for bever-465age provided in the contract, yet does not exceedthe contractual provisions.Please find attached the menu for public distribu-tion.As we have met the contractual obligations,please accept this information as fulfillment of thedisclosure provided for in Article XI Section 17.If there are any questions, please do not hesitateto contact me.Enclosed was a flyer advertising the evening as a "GalaPackage $198.70 per couple." The full menu was listed(with a choice of two main courses), and the flyer listedthe other items that were included in the total packagecost: open bar, dinner and dancing, champagne toast atmidnight, deluxe accommodations for two, late checkouttime New Year's Day, free use of health club and pool,and free parking. Holt testified that this letter did not sat-isfy her request because it was a flat statement that thefood and beverage cost was $86, including tax and tips; itdid not give the cost breakdown for the other compo-nents that the Union was looking for-the room, decora-tions,music,entertainment, the breakfast (although Holttestified that itwas included in the total cost, the en-closed flyer did not list it), and any other componentsthat they might not have known about. The reason theUnion needed this information was to determine whetherthe $86 figure for food and beverages was accurate orwas devalued, and the remaining items inflated so thatthe food and beverage cost would be less and the result-ing gratuitiesto the employees would correspondinglybe less.On 26 November 1986 Holt met with Lafemina and in-formed her that this letter was inadequate and she toldher the reason, as stated above. She told her that sheneeded the breakdown for decorations, entertainment,the room, and breakfast cost. Lafemina was noncommit-tal, but said that the package information was in the mail.Not having received this information, by letter dated 19December 1986 Holt wrote to Respondent'sgeneralmanager, Reginald McDowell (Lafemina had some medi-cal problems) about a number of pendingissues,includ-ing:Finally, I also want to reiterate my request forpertinent information regarding the New Years EveNegotiations. Several times I have requested a pricebreakdown of the $112.00 that makes up the $198.00New Years Eve package. I have yet to receive thisinformation.Having received no reply to this letter, Holt called Re-spondent on 23 December 1986 and spoke to McDowell,as Lafemina was on a leave of absence. She told him thatshe was calling because her request had not been satis-factorily answered and she wanted to resolve the matterbefore the Christmas holiday. She asked McDowell for abreakdown of all the components of the evening. He toldher that if she wanted a breakdwon of the cost of thedinner she could get that from Respondent's banquetoffice, but the other information was not pertinent andhe was not going to give it to her. They then discussedand agreed on the mechanism of the 15-percent gratuity 466DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand the number of guests guaranteed for each empoyee.That was the extent of the conversation. After this con-versation, she asked the Union's steward in the banquetdepartment to locate the banquet menu with the prices,but never received any further information in this regard.By letter dated 24 December 1986, Holt wrote toMcDowell:This is to confirm the agreement made thus for[sic]concerning the rates and working conditionsfor employees who will work the New Years Evefunction.1)The gratuity will be 15% of the cost ofDinner and reception.2) Because the dinner is a buffet there will be aminimum of24 per server.In addition to the above agreements, the Hotel isrefusingto provide the price breakdown of the$86.00 Dinner/Reception and the remaining $112.00in the $198.00 New Years Eve package. Specifical-ly, the Union has requested for the purpose of nego-tiations theMenu items prices, the reception costs,and the price breakdown of the room,entertain-ment, decorations, breakfast, and any other coststhat are included in the $198.00 package. In ourconversation December 23rd, you refused to pro-vide me this information.Later in the day on 24 December 1986 Holt received anumber of items from Lafemina,includinganother copyof the flyer advertising the Respondent's New Year'sEve gala, and its component parts. Unlike the earlier onethatHolt had received from Respondent, this one hadtwo handwrittennotations:Next to the words "OpenBar from 8:00 p.m.-2:00 a.m." was written "20.00" andnext to the food items on the menu was written "48.00."3There were no further notations or explanations.On 30 December 1986, Holt and Lafemina executedthe followingagreement:The agreement, thus far, concerning the workingconditions for the New Years Eve function is as fol-lows:1.The gratuity will be 15% of the retail costof the dinner and reception, which you state is$86.00 inclusive of tax & grat.2.Because the dinner is a buffet there will be aguarantee of 24 covers per server.Prior to executing this agreement Holt informed Lafe-mina that the Union was reserving its right to arbitrateRespondent's computation of the $86 and that she wouldreceive a letter to that effect. By letter dated 30 Decem-ber 1986, Holt wrote Lafemina:Because the Hotel refuses to provide pertinent in-formation regarding the specific cost breakdown ofthe New Years Eve package, we are unable to de-termine the validity of the $86.00 upon which the3The agreed-on gratuity rate of$68, plus the applicable tax, equals$8615% grauity (sic) is based. We therefore reserve ourright to arbitrate the new years eve agreement.By letter dated 6 January, Holt wrote to Lafemina:As of yet the New Year's Eve function informa-tion has not been provided. The flyer you enclosedin two different letter [sic] does not address the in-formation I requested.Several times I have askedfor the price breakdown of the entire package. Spe-cifically, I requested: 1) the menu item prices andreception cost and 2) the cost breakdown of the re-maining $112.00 in the $198.00 New Year's EvePackage.Iwas told by you that theremaining$112.00 consists of the cost for decorations, enter-tainment, room, and breakfast. It was those itemsand any others that I asked for a dollar amount on.The information you have sent thus far is simplyinadequate in determining the legitimacy of the$86.00.While you claim the information has been provid-ed,Mr.McDowell informed me that the Hotelmanagement refuses to provide the specific break-downs. Thus, we shall exercise our right to arbi-trate.By letter dated 5 January, Lafemina wrote to Holt:We are in receipt of your letter dated December30, 1986. Please be advised that the hotel has pro-vided the Union with all pertinent information (seelettersdated 12/18/86 and 11/3/86). The $86.00breakdown was provided. Also the banquet func-tion orderwas availableprior to the function. Ifyou check with the servers I am sure they will ac-knowledge this.An agreement was reached by the Union and theHotel as to the wages and covers. The contractdoes not state that the price charged to customers istobe negotiated between the Union and theHotel-only the gratuityand wage amounts.As thiswas negotiated and the Hotel agreed to pay foodservers an additional 2-1/2% after food gratuity andbartenders an additional 1-1/2% of Beverage, aswell as guarantee 24 covers per food server, weconsider negotiations final and complete.The contract states that "if no agreement isreached, the issues shall be submitted to instant arbi-tration", etc., an agreement was reached.Ihope this clarified the Hotel's position. Shouldyou have any questions, please contact us.By letter dated 15 January, Holt made a final request toLafemina for the breakdown of costs for the New Year'sEve party; having received no reply, by letter dated 4February she wrote to the Connecticut State Board ofArbitration requesting arbitration of the issue. The arbi-tration had not been scheduled at the time of the hear-ing.As can be gleaned from the facts recited above, theGeneral Counsel and the Union'sargumentis that theyare entitled to this information in order to ascertain thatthe components that they are paid on, food and bever- SHERATON HARTFORD HOTELages,was not devalued compared to the other compo-nents, room, entertainment, etc.McDowell testified forRespondent. He testified that there is no relationship be-tween Respondent's pricing of food and beverages anditspricing of room rates in packages. He testified thatRespondent maintains a banquetoffice that distributesbrochureslistingmenuswith prices, payment, and creditplans; the food and beverage costs Respondent set forthe New Year's Eve gala were consistent with its regularfood and beverage costs listed in these brochures. Al-though these are generally fixed prices, there is somedegree of price flexibility depending on the number ofguests at the function and whether it is a busy time forRespondent'sbanquet business.Respondent's position isthat the Union is not entitled to this information becauseitwould make no difference;as counselfor Respondentasked Holt, what difference would it make if Respondenttold the Union that the room rate component was $50 or$100? In addition, what the Union was attempting to dowas bargain about Respondent's rates, which admittedlyit cannot do. Finally, if the Union really wanted to learnof the authenticity of the $86 rate for food and beverage,itcould have checked this with Respondent's banquetoffice,which it did not bother to do.The law is clear that an employer, on request, mustprovide a union representing its employees with informa-tion that is relevant to it "in carrying out its statutoryduties and responsibilities."NLRB v. Acme IndustrialCo., 385 U.S. 432, 437 (1967). Chief among a union's re-sponsibilities is its obligation to enforce and administerthe collective-bargaining agreement, and any informationrelevant to the Union in this regard must be provided toit,on request.Conrock Co.,263 NLRB 1293 (1982). InPfizer, Inc.,268 NLRB 916, 918 (1984), the Board stated:"This, information need not necessarily be dispositive ofthe issue between the parties, it need only have somebearing on it."The facts are clear and all three witnesses were ex-tremely articulate and credible. The General Counsel al-leges that the Union is entitled to the dollar value of theother components of the cost of the New Year's Evepackage because only with this information could it becertain that the food and beverage portion (the only por-tion for which its members are paid) was not underval-ued in relationship to the other components of the pack-age's cost.However, this argument assumes one factorthat I find was not established-a connection betweenthe food and beverage charge and the total package cost.McDowell, who testified in a very convincing way, testi-fied that there was no relation between the food andbeverage charge and the total cost of the package; thatRespondent priced the food and beverages from its ban-quet price list as it would for any affair, taking into con-sideration the food and liquor served and the type of467service employed. The factors employed in determiningthe package cost were the desire to remain competitivewith the other nearby comparable hotels while, at thesame time,maximizingrevenue foran evening thatwould otherwise be a low-revenue evening. This testimo-ny is supported by other evidence as well.WhenMcDowell commenced his employment at Respondent inAugust 1985, he learned that the prior New Year's Eveparty generated 125 guests at a rate of $235 per couple.His research showed that this price was too high consid-ering the competition and left, unused, available space-theRespondent's ballroom accommodates 550 people.For the 1985-1986 New Year's Eve party, Respondentlowered the price to $198.50 (this was in line with thecompetition) and had 300 guests. McDowell testified thatRespondent "still had more room to grow," and, in de-termining the price for the 1986-1987 party, "we did amarketing ploy" by setting the price at $198.70, whichresulted in 500 guests.The above convinces me that, in determining the costfor the 1986-1987 New Year's Eve party, Respondentdid not set a price for each component of the eveningand add these components to reach the final price.Rather, the price was determined by competitive reasonsand the desire to fill the ballroom, and by the "marketingploy" of rigging the price to the year-$198.70. I there-fore find that the information the Union requested didnot exist. The information that it was entitled to, andthat did exist, was the banquet menu, which Respondentinformed the Union they could inspect (as could anyone)to determine the accuracy of the $86 figure for food andbeverages; the Union chose not to take advantage of thisoffer.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2), (6), and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondent had not engaged in any conduct in vio-lation of the Act as alleged here.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERIt is recommended that the complaint be dismissed inits entirety.* If no exceptions are filed as provided by Sec.102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses